EXHIBIT 10.3

 

ALLOS THERAPEUTICS, INC.

 

SEVERANCE BENEFIT PLAN

Adopted: January 16, 2001

Amended and Restated: December 11, 2007

 

1.                                      INTRODUCTION.

 

The purpose of this Severance Benefit Plan (the “Plan”) is to provide for the
payment of severance benefits to certain eligible employees of Allos
Therapeutics, Inc. (the “Company”) whose employment with the Company is
involuntarily terminated and who suffer a period of unemployment as a result of
such involuntary termination.  Except as set forth herein with respect to
individual separation agreements, this Plan shall supersede any severance
benefit plan, policy or practice previously maintained by the Company.  This
Plan is intended to be a welfare benefit plan described under Section 3(1) of
the Employee Retirement Income Security Act of 1974 (“ERISA”).  For the purposes
of this Plan, “Severance Benefit Schedule” means the applicable severance
benefit schedule(s) approved from time to time by the Company’s Board of
Directors and attached hereto.

 

2.                                      ELIGIBILITY FOR BENEFITS.

 

(a)                                  General Rules.  Subject to the requirements
set forth in this Section, the Company will grant severance benefits under the
Plan to Eligible Employees.

 

(i)                                    “Eligible Employees” are all full-time
employees whose employment with the Company is involuntarily terminated
(including a termination by the employee for “Good Reason,” as defined in the
applicable Severance Benefit Schedule) due to a group termination, the closure
or reorganization of a facility or operation, a change in ownership, or such
other event, but only as the Company specifically identifies such an event in
the applicable Severance Benefit Schedule as a termination of employment subject
to the provisions of this Plan.

 

The determination as to who are Eligible Employees and whether a termination of
employment event for purposes of this Plan has occurred and whether the
provisions of this Plan shall apply shall be made by the Company in its sole
discretion.  For purposes of this Plan, full-time employees include those
regular hire employees who are regularly scheduled to work forty (40) hours or
more per week.  Regular hire employees are those employees who are classified as
employees under Section 3121(d) of the Internal Revenue Code of 1986, as amended
(the “Code”), and who are paid on the United States payroll of the Company;
provided, however, temporary employees, leased employees, independent
contractors, consultants, loaned employees, interns and co-op employees, as
classified on the Company’s personnel records, are not eligible to receive any
benefits under the Plan.

 

(ii)                                In order to be eligible to receive benefits
under the Plan, an Eligible Employee must remain on the job until his or her
date of termination as scheduled by the Company or until his or her termination
for “Good Reason” (as defined in the applicable

 

--------------------------------------------------------------------------------


 

Severance Benefit Schedule), if termination for “Good Reason” is an applicable
payment event under such Severance Benefit Schedule.

 

(iii)                            In order to be eligible to receive benefits
under the Plan, an Eligible Employee must execute a general waiver and release
on the form provided by the Company; provided, however, that the Company, in its
sole discretion, may, from time to time, elect to provide a basic level of
severance benefits that an Eligible Employee may receive without the execution
of such a general waiver and release, and to provide enhanced severance benefits
that an Eligible Employee may receive only if the Eligible Employee executes a
general waiver and release.  All waivers and releases must be on forms provided
by the Company.

 

(b)                                  Exceptions.  An employee who otherwise is
an Eligible Employee will not receive benefits under the Plan in any of the
following circumstances:

 

(i)                                    The employee has executed an individually
negotiated employment contract or agreement with the Company relating to
severance benefits that is in effect on his or her termination date.  Such
employee’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract or agreement.

 

(ii)                                The employee’s employment terminates for any
reason other than a  reason specified in Section 2(a)(i).

 

(iii)                            The employee voluntarily terminates employment
with the Company.  Voluntary terminations include, but are not limited to,
resignation, retirement, or failure to return from a leave of absence on the
scheduled date.  Voluntary terminations also include job abandonment and all
other voluntary terminations as described in the Employee Handbook in effect at
the time of the employee’s termination of employment.  Voluntary terminations do
not include a termination for “Good Reason” if such a “Good Reason” termination
is an applicable payment event under an applicable Severance Benefit Schedule.

 

(iv)                               The employee voluntarily or involuntarily
terminates employment with the Company in order to accept employment with
another entity that is wholly or partly owned (directly or indirectly) by the
Company or the parent or other affiliate of the Company.

 

(v)                                   The employee is offered immediate
reemployment following a change in ownership of the Company by the successor to
the Company in a substantially equal to or greater position at a pay equal to or
greater than the employee’s pay at the time of such event.  For purposes of this
provision, “immediate reemployment” means that the employee’s employment with
the successor to the Company results in uninterrupted employment such that the
employee does not suffer a lapse in pay as a result of the change in ownership
of the Company.

 

3.                                      AMOUNT OF BENEFIT.

 

(a)                                  Severance benefits payable under this Plan
shall be as specified on the applicable Severance Benefit Schedule, which shall
be determined by the Company and may be amended by the Company from time to
time.

 

2

--------------------------------------------------------------------------------


 

(b)                                  Notwithstanding any other provision of the
Plan to the contrary, the total severance payments to any Eligible Employee
under this Plan shall not exceed two times the Eligible Employee’s annual
compensation earned during the calendar year immediately preceding the Eligible
Employee’s termination of employment (calculated on an annualized basis).

 

(c)                                  Notwithstanding any other provision of the
Plan to the contrary, any benefits payable to an Eligible Employee under this
Plan shall be offset, to the maximum extent permitted by law, by any severance
benefits payable by the Company to such individual under any other arrangement
covering the individual.

 

4.                                      TIME OF PAYMENT AND FORM OF BENEFIT;
INDEBTEDNESS.

 

(a)                                  The Company reserves the right to determine
whether the severance benefits under the Plan will be paid in a single sum or in
installments and to choose the timing of such payments, provided, however, that
all payments under this Plan will be completed within twenty-four (24) months of
an Eligible Employee’s termination date. In no event shall payment of any Plan
benefit be made prior to the Eligible Employee’s termination date.

 

(b)                                  If a terminating employee is indebted to
the Company at his or her termination date, the Company reserves the right to
offset any severance payments under the Plan by the amount of such indebtedness.

 

5.                                      REEMPLOYMENT.

 

In the event of an Eligible Employee’s reemployment by the Company, or an
affiliate of the Company, during the Severance Period (as defined in the next
paragraph), such Eligible Employee will be required to repay to the Company a
prorated portion of the total cash benefits received by the Eligible Employee
under this Plan.  The prorated portion of such cash benefits that must be repaid
by the Eligible Employee is an amount equal to such cash benefits received under
this Plan by the Eligible Employee upon his or her termination of employment
multiplied by a fraction, the numerator of which is the number of weeks in the
Severance Period reduced by the number of weeks between the Eligible Employee’s
termination of employment date and the Eligible Employee’s rehire date, and the
denominator of which is the Eligible Employee’s Severance Period.  In
determining the numerator for purposes of such fraction, if the numerator is not
a whole number, then the numerator shall be rounded down to the next smallest
whole number of weeks.

 

For purposes of this Section 5 and Section 8, the “Severance Period” is the
period equal to the number of weeks of severance pay received by the Eligible
Employee under this Plan.  In the event that the Severance Period includes a
fractional week, the Severance Period shall be rounded to the nearest whole
number.

 

6.                                      RIGHT TO INTERPRET PLAN; AMEND AND
TERMINATE; OTHER ARRANGEMENTS.

 

(a)                                  Exclusive Discretion.  The Plan
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan, and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation,

 

3

--------------------------------------------------------------------------------


 

definition, computation or administration arising in connection with the
operation of the Plan, including, but not limited to, the eligibility to
participate in the Plan, applicability of the Plan to a specific termination of
employment event, and amount of benefits paid under the Plan.  The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons.

 

(b)                                  Amendment or Termination.  The Company also
reserves the right to amend or discontinue this Plan or the benefits provided
hereunder at any time; provided, however, that no such amendment or termination
shall affect the right to any unpaid benefit of any Eligible Employee whose
termination date has occurred prior to amendment or termination of the Plan.

 

(c)                                  Other Severance Arrangements.  The Company
reserves the right to make other arrangements regarding severance benefits in
special circumstances.  The foregoing notwithstanding, in no event shall any
individual receive from the Company any severance benefit greater than the
benefit provided under Section 3, unless such individual executes, as a
condition upon the receipt of such additional benefit, a waiver and release of
any and all claims that such individual may have against the Company, on the
form provided by the Company.

 

7.                                      CONTINUATION OF EMPLOYMENT BENEFITS.

 

(a)                                  COBRA Continuation.  Each Eligible Employee
who is enrolled in a health, dental or vision plan sponsored by the Company may
be eligible to continue coverage under such health, dental or vision plan (or to
convert to an individual policy) pursuant to the requirements of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  The Company
will notify the individual of any such right to continue health coverage.

 

(b)                                  Other Employee Benefits. Unless otherwise
specified by the Company in the applicable Severance Benefit Schedule, all
non-health benefits (such as life insurance and disability coverage) terminate
as of the employee’s last day of active, physically present on the job,
employment with the Company, as determined by the Company (except to the extent
that any conversion privilege is available thereunder).

 

8.                                      OUTPLACEMENT BENEFITS.

 

The Company, in its sole discretion, shall determine from time to time the
outplacement benefits, if any, available for Eligible Employees under this Plan.

 

9.                                      CLAIMS, INQUIRIES, AND APPEALS.

 

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing.  The Plan Administrator is:

 

Allos Therapeutics, Inc.

Attention:  Human Resources

11080 CirclePoint Road, Suite 200

Westminster, CO 80020

 

4

--------------------------------------------------------------------------------


 

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must notify the applicant, in writing, of the denial of the application, and of
the applicant’s right to review the denial.  The written notice of denial will
be set forth in a manner designed to be understood by the employee, and will
include specific reasons for the denial, specific references to the Plan
provision upon which the denial is based, a description of any information or
material that the Plan Administrator needs to complete the review and an
explanation of the Plan’s review procedure.

 

This written notice will be given to the employee within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application.  If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.  If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied.  The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.

 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied (or deemed denied), in whole or in part, may appeal the denial by
submitting a request for a review to the Plan Administrator within 60 days after
the application is denied (or deemed denied).  The Plan Administrator will give
the applicant (or his or her representative) an opportunity to review pertinent
documents in preparing a request for a review.  A request for a review shall be
in writing and shall be addressed to:

 

Allos Therapeutics, Inc.

Attention:  Human Resources

11080 CirclePoint Road, Suite 200

Westminster, CO 80020

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Plan Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

 

(d)                                  Decision on Review.  The Plan Administrator
will act on each request for review within 60 days after receipt of the request,
unless special circumstances require an extension of time (not to exceed an
additional 60 days), for processing the request for a review.  If an extension
for review is required, written notice of the extension will be furnished to the
applicant within the initial 60-day period.  The Plan Administrator will give
prompt, written notice of its decision to the applicant.  In the event that the
Plan Administrator confirms the denial of the application for benefits in whole
or in part, the notice will outline, in a manner calculated to be understood by
the applicant, the specific Plan provisions upon which the decision is based. 
If written notice of the Plan Administrator’s decision is not given to the
applicant within the time prescribed in this Subsection (d), the application
will be deemed denied on review.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Rules and Procedures.  The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims.  The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial (or deemed denial) of benefits to do so at the applicant’s own expense.

 

(f)                                    Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until the claimant (i) has submitted
a written application for benefits in accordance with the procedures described
by subparagraph 9(a) above, (ii) has been notified by the Plan Administrator
that the application is denied (or the application is deemed denied due to the
Plan Administrator’s failure to act on it within the established time period),
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in subparagraph 9(c) above and (iv) has been
notified in writing that the Plan Administrator has denied the appeal (or the
appeal is deemed to be denied due to the Plan Administrator’s failure to take
any action on the claim within the time prescribed by subparagraph 9(d) above).

 

10.                               OTHER PLAN INFORMATION.

 

(a)                                  Employer and Plan Identification Numbers. 
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
54-1655029.  The Plan Number assigned to the Plan by the Plan Sponsor pursuant
to the instructions of the Internal Revenue Service is 502.

 

(b)                                  Ending Date for Plan’s Fiscal Year.  The
date of the end of the fiscal year for the purpose of maintaining the Plan’s
records is December 31.

 

(c)                                  Agent for the Service of Legal Process. 
The agent for the service of legal process with respect to the Plan is Allos
Therapeutics, Inc., 11080 CirclePoint Road, Suite 200, Westminster, CO 80020

 

(d)                                  Plan Sponsor and Administrator.  The “Plan
Sponsor” and the “Plan Administrator” of the Plan is Allos Therapeutics, Inc.,
11080 CirclePoint Road, Suite 200, Westminster, CO 80020

 

(e)                                  Telephone Number.  The Plan Sponsor’s and
Plan Administrator’s telephone number is (303) 426-6262.  The Plan Administrator
is the named fiduciary charged with the responsibility for administering the
Plan.

 

11.                               STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Allos
Therapeutics, Inc.) are entitled to certain rights and protections under ERISA. 
If you are an Eligible Employee, you are considered a participant in the Plan
and, under ERISA, you are entitled to:

 

(a)                                  Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as work sites, all
Plan documents and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports;

 

6

--------------------------------------------------------------------------------


 

(b)                                  Obtain copies of all Plan documents and
Plan information upon written request to the Plan Administrator.  The
Administrator may make a reasonable charge for the copies;

 

(c)                                  Receive a summary of the Plan’s annual
financial report, in the case of a plan which is required to file an annual
financial report with the Department of Labor.  (Generally, all pension plans
and welfare plans with 100 or more participants must file these annual reports.)

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.  If your claim for a Plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial.  You have the right to have the Plan review and reconsider your
claim.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.  If you have a claim
for benefits that is denied or ignored, in whole or in part, you may file suit
in a state or federal court.  If it should happen that the Plan fiduciaries
misuse the Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.  The court will decide who should pay court costs
and legal fees.  If you are successful, the court may order the person you have
sued to pay these costs and fees.  If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about your rights under ERISA, you
should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, DC 20210.

 

12.                               NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company nor (ii) to interfere with the right
of the Company to discharge any employee or other person at any time and for any
reason, which right is hereby reserved.

 

7

--------------------------------------------------------------------------------


 

13.                               LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of Colorado.

 

14.                               BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

15.                               CODE SECTION 409A COMPLIANCE.

 

To the extent any payments or benefits pursuant to the Plan (a) are paid from
the date of termination of Eligible Employee’s employment through March 15 of
the calendar year following such termination, such severance benefits are
intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; (b) are paid following said March 15, such severance
benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
separation from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision, and
(c) are in excess of the amounts specified in clauses (a) and (b) of this
paragraph, shall (unless otherwise exempt under Treasury Regulations) be
considered separate payments subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until 6 months after Eligible Employee’s separation from service if
Eligible Employee is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.  In the event
that a 6-month delay of any such separation payments or benefits is required, on
the first regularly scheduled pay date following the conclusion of the delay
period the Eligible Employee shall receive a lump sum payment or benefit in an
amount equal to the separation payments and benefits that were so delayed, and
any remaining separation payments or benefits shall be paid on the same basis
and at the same time as otherwise specified pursuant to the Plan (subject to
applicable tax withholdings and deductions).

 

8

--------------------------------------------------------------------------------